DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Response to Arguments
Applicant's arguments filed 21 August 2022 have been fully considered but they are not persuasive.
Applicant argues that “Without providing a reason as to why McBride is analogous art to Pierre and Anderson, and asserting without providing a valid motivation, the examiner alleges that it would have been obvious to one skilled in the art to substitute the Anderson closure with the adhesive member of McBride.” 
In response to Applicant's argument with respect to the analogousness of McBride to Pierre and Anderson, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, McBride is reasonably pertinent to the providing a releasably and resecurably sealing and an opening.
In response to Applicant’s argument that a valid motivation has not been asserted, this is not found to be persuasive.  The motivation is “It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.”  Applicant has provided no argument as to why this motivation is not valid besides a statement to that fact.
Applicant argues that since Anderson already has a hinged cover, there is no need for a person skilled in the art to replace the hinged cover in the first place and that a person skilled in the art would find the substitution of the hinged cover of Anderson for the flap of McBride to be less than obvious.  However, the hinged cover has not been substituted with the flap.  The interlocking tab of the hinged cover has been substituted with an overlying adhesive.  
Applicant argues that McBride does not suggest that the adhesive may be attached to a retainer that in turn is bonded to the top layer of a structure that has an opening and that McBride describes the adhesive member to be directly attached to the top panel of a container by means of an adhesive area that surrounds the cut-out portion of the top panel that acts to cover the opening of the package when the package is resealed by the adhesive member.  McBride is not being relied upon to teach a retainer bonded to a top layer of a structure.  McBride is being relied upon to teach an overlying adhesive as a means to reseal an opening.  
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4-6, 8-10, 12, 13 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 7,666,214 B2 to Pierre et al. (Pierre) in view of US 8,177,828 B2 to Anderson et al. (Anderson) and US 5,595,786 to McBride, Jr. et al. (McBride).
Regarding claim 1, Pierre teaches a convective blanket (title and abstract) adapted to be inflated by air input therein from an air warmer, comprising a top layer (8), a bottom layer (10) bonded to the top layer at at least the respective peripheries of the layers to form an inflatable structure (Col. 4, lines 39-46 which states in part “the upper or top layer 8, as shown in Fig.2, which is joined to a lower or bottom layer 10 at the respective peripheries 12 of the top and bottom layers.”), at least two openings (22 and 24) into the top layer of the structure, a retainer (54) bonded to the top layer of the structure over each of the openings, the retainer including an orifice (70) having a number of cut lines (62) provided around the orifice to enable a nozzle of an air hose connected to the air warmer to be inserted into the orifice in alignment with said each opening (see for example Figs. 6-8), a closure (58) to act as a removable barrier to the to seal each opening (Col. 8, lines 29-40 and 49-52).
However, Pierre is silent with respect to the closure overlying the retainer having an end portion non-releasably attached to the retainer, a barrier portion of the closure releasably securable to the portion of the retainer that includes the orifice to cover the opening when the barrier portion is secured to the retainer, the barrier portion of the closure covering the opening is removable from the retainer to allow the nozzle of the air hose to be inserted through the orifice of the retainer into the opening while the closure remains attached to the retainer, or the barrier portion of the closure is adapted to be ressecured to the retainer to cover the opening after the nozzle of the air hose is removed from the opening.
Anderson teaches an analogous a convective blanket (title and 100) to that of Pierre comprising a top layer (Col. 2, lines 15-52), a bottom layer bonded to the top layer at at least the respective peripheries of the layers to form an inflatable structure (Col. 2, lines 15-52), at least two openings (160, Fig. 1B) into the top layer of the structure, a retainer (162) bonded to the top layer of the structure over each of the openings (Col. 7, lines 24-32), the retainer including an orifice (168) to accept an air input hose in alignment with each said opening (Col. 7, lines 27-28), a closure (169) having an end portion (169c) non-releasably attached to the retainer (Col 7, lines 12-15 and Fig. 6) a barrier portion (Fig. 4) releasably secured to the orifice to cover the opening when the barrier portion is secured to the retainer (Col. 7, lines 32-57), and the barrier portion of the closure is adapted to be resecured to cover the opening after the nozzle of the air hose is removed from the opening (Col. 7, lines 12-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
However, neither Pierre or Anderson teaches the closure overlying the retainer and the closure is adapted to be resecured to the retainer to cover the opening.  
McBride teaches a package (40) with a top panel (42) and a bottom panel (44) that are joined together at peripheral edges (45) by heat sealing and forming a receptacle (50) therebetween.  The top panel has an orifice (52) and closure (60) is configured and disposed to overlie and cover the orifice (52), opening (53) and flap (54).  The inner surface of the closure (60) is provided within adhesive (63) that permits the closure (60) to be peeled away repeatedly from top panel (42) and thereafter repeatedly reattached to the top panel to reseal the opening (53) defined through the top panel by the orifice.
It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the closure being resecured to the retainer.
Regarding claim 2, the combination teaches the blanket of claim 1 as well as McBride teaching a barrier portion of the closure having an adhesive (63) coated on the surface of the barrier portion that comes into contact with the package to releasably secure the barrier portion of the closure to the package to seal the orifice and to close the opening (Fig. 2), the closure including a tab (end portion that is flipped up in Fig. 2) to enable the use to remove the barrier portion of the closure with a peeling motion while the closure remains attached to the retainer (Fig. 2 and Col. 4, lines 46-57).
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the barrier portion comes into contact with the retainer.
However, the combination does not specifically teach that the end portion of the closure is pressed into the retainer by a number of die cuts.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the end portion of the closure by a number of die cuts, since applicant has not disclosed that attaching using die cuts solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a perforated connection as in Anderson or an adhesive connection as in McBride.
Regarding claim 4, the combination teaches the blanket of claim 1 as well as Anderson teaching the closure adapted to be peeled partially away from the retainer (Fig. 6) to expose the orifice of the each container to enable the air hose to be mated to the orifice and the opening in alignment with the orifice (Fig. 6), the closure having a portion (169c) away from the orifice of each retainer that continues to be attached to a section of the retainer while the air hose is mated to the orifice (Col. 7, lines 12-15), the peeled away portion of the closure adapted to be releasably resecured to the each retainer to reseal the orifice (Col. 7, lines 44-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).  
Additionally, McBride teaches wherein the closure (60) comprises an adhesive (63) coated surface that releasably secures to the package (Col. 4, lines 46-57).  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.
Regarding claims 5, the combination teaches the blanket of claim 1.  However, the combination does not teach wherein said closure comprises a flexible layer that may be formed from polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of the retainer.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 6, the combination teaches the device of claim 1 as well as Pierre teaching wherein said retainer comprise a sheet made of cardboard, plastic or a material that is flexible and bendable (Col. 8, lines 36-38) and Anderson teaching wherein said retainer comprises a sheet made of cardboard, plastic or a material that is flexible and bendable (Col. 6, line 66-CCol. 7, line 2) as well as wherein the closure comprises a flexible thin layer adapted to be removable attached to the retainer (Col. 7, lines 12-14).
Regarding claim 8, Pierre teaches an inflatable blanket (title and abstract), comprising a top layer (8) and a bottom layer (10) bonded to said top layer at least at their respective peripheries to form an inflatable structure (Col. 4, lines 39-46 which states in part “the upper or top layer 8, as shown in Fig.2, which is joined to a lower or bottom layer 10 at the respective peripheries 12 of the top and bottom layers.”), at least one opening (22 and 24) provided at the top layer into the structure adapted to accept an air hose (see for example Figs. 7-8), a retainer (54) having a bottom surface bonded to the top layer of the structure over the opening to accept a nozzle of an air hose, the retainer including a top surface and an orifice (70) having a number of cut lines (62) provided around the orifice formed over an in alignment with the one opening (see for example Fig. 6), a closure (58) releasably secured to said retainer to close the orifice and seal the one opening (Col. 8, lines 29-40 and 49-52), said closure adapted to be removed from the orifice of said retainer to enable a nozzle of the air hose to connect to an air warmer to be mated to the orifice and into the one opening (see for example Figs. 6-8).
However, Pierre is silent with respect to the closure overlying the retainer having an end portion non-releasably attached to the retainer, a barrier portion of the closure releasably securable to the portion of the retainer that includes the orifice to cover the opening when the barrier portion is secured to the retainer, the barrier portion of the closure is removed from the retainer to allow the nozzle of the air hose to be inserted through the orifice of the retainer into the opening while the closure remains attached to the retainer, the barrier portion of the closure adapted to be resecured to the retainer to cover the opening after the nozzle of the air hose is removed from the opening.  
Anderson teaches an analogous a convective blanket (title and 100) to that of Pierre comprising a top layer (Col. 2, lines 15-52), a bottom layer bonded to the top layer at at least the respective peripheries of the layers to form an inflatable structure (Col. 2, lines 15-52), at least two openings (160, Fig. 1B) into the top layer of the structure, a retainer (162) bonded to the top layer of the structure over each of the openings (Col. 7, lines 24-32), the retainer including an orifice (168) to accept an air input hose in alignment with each said opening (Col. 7, lines 27-28), a closure (169) having an end portion (169c) non-releasably attached to the retainer (Col 7, lines 12-15 and Fig. 6) a barrier portion (Fig. 4) releasably secured to the orifice to cover the opening when the barrier portion is secured to the retainer (Col. 7, lines 32-57), and the barrier portion of the closure is adapted to be resecured to cover the opening after the nozzle of the air hose is removed from the opening (Col. 7, lines 12-15).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
However, neither Pierre or Anderson teaches the closure overlying the retainer and the closure is adapted to be resecured to the retainer to cover the opening.  
McBride teaches a package (40) with a top panel (42) and a bottom panel (44) that are joined together at peripheral edges (45) by heat sealing and forming a receptacle (50) therebetween.  The top panel has an orifice (52) and closure (60) is configured and disposed to overlie and cover the orifice (52), opening (53) and flap (54).  The inner surface of the closure (60) is provided within adhesive (63) that permits the closure (60) to be peeled away repeatedly from top panel (42) and thereafter repeatedly reattached to the top panel to reseal the opening (53) defined through the top panel by the orifice.
It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the closure being resecured to the retainer.
Regarding claim 9, the combination teaches the blanket of claim 8 as well as McBride teaching wherein an adhesive coating (63) at the bottom surface of the barrier portion to contact the package to releasably secure the barrier portion and the package to each other to cover the orifice (Col. 4, lines 46-57), wherein the closure includes a tab (end portion that is flipped up in Fig. 2) to enable a user to remove the barrier portion from the retainer with a peeling motion (Col. 4, lines 46-57).
However, the combination does not specifically teach that the end portion of the closure is pressed into the retainer by a number of die cuts.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the end portion of the closure by a number of die cuts, since applicant has not disclosed that attaching using die cuts solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a perforated connection as in Anderson or an adhesive connection as in McBride.
Regarding claim 10, the combination teaches the blanket of claim 8 as well as Anderson teaching wherein said closure is secured to said retainer with a sufficient holding force to prevent the internal pressure of air in said structure, when said structure is fully inflated, to separate said closure from said retainer (Col. 7, lines 44-57 and Col. 8, lines 24-42 which discuss the shifting the duct 140 between the openings with the one not in use being closed), the barrier portion of the closure removable from the orifice of said retainer by a user applying a force greater than the holding force to peel the barrier portion away from the top surface of said retainer (Col. 7, lines 12-15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
Regarding claim 12, the combination teaches the blanket of claim 8, as well as Anderson teaching wherein the closure comprises a flexible layer (Col. 7, lines 12-14) having an end portion (169c) non-removably attached to the retainer and its free portion secured to the each retainer around the orifice of the retainer (Fig. 4), the flexible layer releasable from the retainer by being pulled in a peeling direction away from the retainer and resealable onto the retainer thereafter to seal the orifice (Col. 7, lines 13-15 and 53-57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57)
Additionally, McBride teaches adhesively securing (Col. 4, lines 46-57).  It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the closure being resecured to the retainer.
Regarding claim 13, the combination teaches the blanket of claim 8.  However, the combination does not teach wherein said closure comprises a flexible layer that may be formed from polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 15, Pierre teaches a method of manufacturing an inflatable blanket, comprising bonding a top layer (8) and a bottom layer (10) together at least at their respective peripheries to form an inflatable structure (Col. 4, lines 39-46 which states in part “the upper or top layer 8, as shown in Fig.2, which is joined to a lower or bottom layer 10 at the respective peripheries 12 of the top and bottom layers.”), providing at least one opening (22 and 24) at the top layer adapted to accept an air hose into said structure (see for example Figs. 7-8), bonding a bottom surface of a retainer (54) to the top layer over the opening, said retainer including a top surface and an orifice (70) having a number of cut lines (62) provided around the orifice formed over an in alignment with said each opening (see for example Fig. 6), attaching a closure (58) to releasably secure said closure to the orifice and seal that one opening (Col. 8, lines 29-40 and 49-52), configuring said closure is adapted to be removable from the orifice of, the cut lines provided around the orifice enabling a nozzle of the air hose connected to an air warmer to be inserted through the orifice of said each retainer into said each opening (see for example Figs. 6-8).
However, Pierre is silent with respect to overlying a closure over the retainer, non-removably attaching an end portion of the closure to the retainer, overlying a barrier portion of the closure configured to close the orifice and seal the opening over the orifice of the retainer, or configuring the barrier portion of the closure to be releasably securable to the retainer, the barrier portion of the closure releasably resecured to the retainer to close the orifice and reseal the opening after the air hose is removed from the opening and the orifice.  
Anderson teaches an analogous method of manufacturing an inflatable blanket, comprising the steps of bonding a top layer and a bottom layer together at least at their respective peripheries to form and inflatable structure (Col. 2, lines 15-52), providing at least one opening (162) adapted to accept an air hose, bonding a bottom surface of a retainer to the structure over the one opening (Col. 7, lines 24-32), said retainer including a top surface (Figs. 4 and 6) and an orifice (168) adapted to accept an air hose formed over and in alignment with the one opening (Fig. 6), and non-removably attaching an end portion of a closure (169) including a barrier portion configured to close the orifice and seal the opening over the orifice of the retainer (Fig. 4 and Col. 7, lines 9-15), the barrier portion releasably resecured to to close the orifice and reseal the opening after the air hose is removed from the one opening and the orifice (Col. 7, lines 44-57).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method pf Pierre to include the method of the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
However, neither Pierre or Anderson teaches the closure overlying the retainer and the barrier portion of the closure is adapted to be resecured to the retainer to cover the opening.  
McBride teaches a package (40) with a top panel (42) and a bottom panel (44) that are joined together at peripheral edges (45) by heat sealing and forming a receptacle (50) therebetween.  The top panel has an orifice (52) and closure (60) is configured and disposed to overlie and cover the orifice (52), opening (53) and flap (54).  The inner surface of the closure (60) is provided within adhesive (63) that permits the closure (60) to be peeled away repeatedly from top panel (42) and thereafter repeatedly reattached to the top panel to reseal the opening (53) defined through the top panel by the orifice.
It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the closure being resecured to the retainer.
Regarding claim 16, the combination teaches the method of claim 15 as well as McBride teaching providing an adhesive coating to the surface of the barrier portion of the closure that comes into contact with the package to close the orifice (Fig. 2) and forming a tab (end portion that is flipped up in Fig. 2) to the closure to enable a user to remove the barrier portion of the closure with a peeling motion (Col. 4, lines 46-57).  
However, the combination is silent with respect to attaching the end portion of the closure to the retainer by a number of die cuts.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the end portion of the closure by a number of die cuts, since applicant has not disclosed that attaching using die cuts solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a perforated connection as in Anderson or an adhesive connection as in McBride.
Regarding claim 17, the combination teaches the method of claim 15 as well as Anderson teaches sufficient holding force to prevent the internal pressure of air in the structure, when the structure is fully inflated, to separate the closure from the retainer, the closure removable from the orifice of the retainer by a user applying a force greater than the holding force to peel the barrier portion of the closure away from the retainer (Col. 7, lines 44-57 and Col. 8, lines 24-42 which discuss the shifting the duct 140 between the openings with the one not in use being closed).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
Additionally, McBride teaches providing the adhesive coating (63) at the surface of the barrier portion (Fig. 2).  It is asserted that it would have been obvious to one having ordinary skill I the art before the effective filing date of the claimed invention to have utilized an overlying adhesive cover as taught by McBride for the closure of Anderson as an obvious substitution of one known sealing mechanism (in Anderson an interlocking tab arrangement) for another (in McBride an overlying adhesive surface) to allow for the repeated opening and resealing of the closure.  It is noted that the combination of references would necessitate the closure being resecured to the retainer.
Regarding claim 18, the combination teaches the method of claim 15 as well as Anderson teaching providing said closure as a flexible layer that releasably and resealably covers the orifice of said retainer (Col. 6, line 63-Col. 7, line 57).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the method pf Pierre to include the method of the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
However, the combination does not teach forming said flexible layer from polypropylene, polyethylene, cellophane, or any other suitable polymeric material.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have utilized polypropylene, polyethylene, cellophane, or any other polymeric material suitable for forming a releasable and resealable cover for the orifice of said each retainer, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Claims 3 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pierre, Anderson and McBride as applied to the claims above, and further in view of US 2015/0121813 A1 to Bierschenk et al. (Bierschenk).
Regarding claim 3, Pierre in view of Anderson and McBride teaches the blanket of claim 1 as well as McBride teaching the barrier portion of the closure removable from the retainer by a user applying a force sufficient to peel the barrier portion of the closure away from the package (Col.4, lines 46-57), but not that the retainer includes the adhesive coated surface for releasably securing the barrier portion of the closure to seal the orifice of the retainer.
Bierschenk teaches an analogous device to that of McBride including a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package, but states that while an embodiment has been discussed wherein the adhesive is located on the lower layer, this is for illustrative purposes only and should not be deemed limiting as in other embodiments, the adhesive is located on the upper layer ([0034]).
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the adhesive on the barrier portion or the retainer portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.
Regarding claim 11, Pierre in view of Anderson teaches the blanket of claim 8 as well as Anderson teaching the closure removable from the orifice of said retainer by a user applying a force sufficient to peel said closure away from the top surface of said retainer (Col. 7, lines 12-15).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Pierre to include the closure mechanism of Anderson so as to allow for the opening and subsequent closing of the openings when the hose is decoupled from an opening as taught by Anderson (Col. 7, lines 13-15 and 53-57).
However, the combination does not teach wherein the top surface of said retainer includes an adhesive coating for releasably securing said closure onto the top surface to close the orifice.
Bierschenk teaches an analogous device to that of McBride including a package (Fig. 1a) with a front face (105) and a back face (104).  The front face comprises a re-sealable opening (112) and defines this as any opening which once opened can be re-sealed.  This can be accomplished according to Bierschenk via a variety of methods, including adhesives, zippers, etc. and that virtually any device which provides for a re-sealable opening can be utilized.  Bierschenk specifically depicts that the resealable opening (112) comprises a score line in the outer film layer with adhesive located on the inner film layer such that once the opening is pulled open, the exposed adhesive allows the opening to be re-sealed and a tab which allows the consumer to open the package, but states that while an embodiment has been discussed wherein the adhesive is located on the lower layer, this is for illustrative purposes only and should not be deemed limiting as in other embodiments, the adhesive is located on the upper layer ([0034]).
It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have located the adhesive on the barrier portion or the retainer portion, since it has been held that rearranging parts of an invention involves only routine skill in the art.  
However, the combination does not specifically teach that the end portion of the closure is pressed into the retainer by a number of die cuts.  It is asserted that it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have attached the end portion of the closure by a number of die cuts, since applicant has not disclosed that attaching using die cuts solves any stated problem or is for any particular purpose and it appears that the invention would perform equally as well with a perforated connection as in Anderson or an adhesive connection as in McBride.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLYN E SMITH whose telephone number is (571)270-5845. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAITLYN E SMITH/Primary Examiner, Art Unit 3794